194 F.2d 398
REABE,v.UNITED STATES STEEL CO.
No. 10608.
United States Court of Appeals Third Circuit.
Argued Feb. 4, 1952.Filed Feb. 11, 1952.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
Ira R. Hill, Pittsburgh, Pa.  (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH and HASTIE, Circuit Judges and MODERELLI, District judge.
PER CURIAM.


1
This is an appeal from the judgment for the defendant in Jones Ac?  46 U.S.C.A. § 688, case.  The original action combined a claim for maintenance and cure and the defendant had a judgment in the claim for negligence.  The trial court made full findings of fact.  We agree with the findings.


2
The plaintiff was a chambermaid on a vessel on the Monongahela River.  She went ashore, with permission, when the vessel was in a lock near Monessen, Pennsylvania.  Returning from her errand, she was in a hurry and ran along the single gunwale of the barge although she had been instructed to use the double gunwale between the first two barges in going to and from the lock.  She was running on her way back to the vessel and continued to do so though warned to stop by a deck hand named Gross.  She ran into Gross who was standing at the end of the first barge ready to handle a 2-inch tow line which was to be loosened from the lock.  Simultaneously or almost immediately after her collision with him she was either hit or brushed by the line.


3
We see no negligence on the part of the defendant.  If there was any negligence at all it was on the part of the plaintiff.  That is what the trial court concluded and that is our conclusion also.  The judgment will be affirmed.